     Case 2:20-cv-00313-APG-EJY Document 16 Filed 07/17/20 Page 1 of 2



 1 LEWIS BRISBOIS BISGAARD & SMITH LLP
     ROBERT W. FREEMAN
 2 Nevada Bar No. 003062
     E-Mail: Robert.Freeman@lewisbrisbois.com
 3 PRISCILLA L. O’BRIANT
     Nevada Bar No. 010171
 4 E-Mail: Priscilla.OBriant@lewisbrisbois.com
     6385 S. Rainbow Boulevard, Suite 600
 5 Las Vegas, Nevada 89118
     Telephone: 702.893.3383
 6 Facsimile: 702.893.3789
 7 Attorneys for USAA Life Insurance Company
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10    USAA LIFE INSURANCE COMPANY,                Case No.:     2:20-cv-313-APG-EJY
11                       Plaintiff,                       STIPULATION AND ORDER FOR
                                                           DISMISSAL WITH PREJUDICE
12    vs.
                                                                FRCP 41(a)(1)(ii)
13    DAWN NIXON, individually; WILLIAM J.
      DEMETELIN, individually; JANE                                 LR IA 6-2
14    RUSSELL, individualy; DOE
      INDIVIDUALS I-X; and ROE
15    CORPORATIONS I-X,
16                       Defendants.
17
18            Pursuant to FRCP 41(a)(1)(ii) and Local Rule IA 6-2, it is hereby STIPUALTED AND
19 AGREED by and between USAA LIFE INSURANCE COMPANY, WILLIAM J. DEMETELIN,
20 and JANE RUSSELL, by and through their respective counsel of record, that all claims by and
21            ///
22            ///
23            ///
24            ///
25            ///
26            ///
27            ///
28            ///

     4814-0153-2867.1                            1 of 2
     Case 2:20-cv-00313-APG-EJY Document 16 Filed 07/17/20 Page 2 of 2



1 between them shall be, and hereby are, dismissed in their entirety with prejudice, with each party
2 to bear their own attorneys’ fees and costs.
3      DATED this 17th day of July, 2020.                    DATED this 17th day of July, 2020.

4      LEWIS BRISBOIS BISGAARD & SMITH LLP                   SOLOMON DWIGGINS & FREER, LTD.
5
       By: /s/ Priscilla L. O’Briant____________             By:/s/ Alexander G. LeVeque_______
6         Robert W. Freeman (#3062)                             Alexander G. LeVeque (#11183)
          Priscilla O’Briant (#10171)                           Ronnie T. Goodwin (#15233)
7         6385 S. Rainbow Boulevard, Suite 600                  9060 W. Cheyenne Avenue
          Las Vegas, Nevada 89118                               Las Vegas, Nevada 89129
8         Telephone: 702.893.3383                               Telephone: 702.853.5483
          Facsimile: 702.893.3789                               Facsimile: 702.853.5485
9
          Robert.Freeman@lewisbrisbois.com                      aleveque@sdfnvlaw.com
10        Priscilla.OBriant@lewisbrisbois.com                   rgoodwin@sdfnvlaw.com

11          Attorneys for USAA Life Insurance                   Attorneys for Jane Russell and
            Company                                             William Demetelin
12
13
14                                              IT IS SO ORDERED.
15
16                                                       ________________________________
17                                                       UNITED STATES DISTRICT JUDGE

18                                                                 7/17/2020
                                                         DATED:_________________________
19
20
21
22
23
24
25
26
27
28

     4814-0153-2867.1                               2 of 2
